DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-6 and 10-12 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument, necessitated by amendment.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, and 12 is/are rejected under 35 U.S.C. 102(A1) as being anticipated by Spellman (US 20070029996), hereinafter ‘Spellman’.

Regarding Claims 1 and 12, Spellman teaches a sensor arrangement (Figs. 1 and 2), comprising: a magnetic sensor (Figs. 1 and 2, hall-effect sensor 18; of Clm 12) to receive a magnetic field (Para [0019] The distance 26 between the Hall-effect sensor 18 and the magnet 16 is determined to provide a desired accuracy in sensing the magnetic field); a pole element (Figs. 1 and 2, magnet 16) arranged next to the magnetic sensor (Figs. 1 and 2, 16 arranged next to sensor 18), the pole element to concentrate the magnetic field receivable by the magnetic sensor field (Para [0019] The distance 26 between the Hall-effect sensor 18 and the magnet 16 is determined to provide a desired accuracy in sensing the magnetic field); a movable magnet (Figs. 1 and 2, member 14; Para [0018] fabricated from a ferrous material possessing desirable magnetic properties; Para [0019] The sector 14 rotates; Rotation of the sector 14 relative to the magnet 16 causes changes to the magnetic field that are detected by the Hall-effect sensor 18; Fig. 2, 14 showing rotation direction 15) positioned proximate to the magnetic sensor and the pole element (Fig. 2, 14 proximate sensor 18 and element 16; Fig. 1) and disposed within a magnet holding element (Fig. 1, 14 disposed within 40 drive arm), wherein the magnet holding element is attached to a rotatable member (Para [0016] The drive arm 40 is rotated by an external device (not shown)), wherein rotation of the rotatable member changes a size of an air gap between the movable magnet and the magnetic sensor (Para [0016] Rotation of the drive arm 40 causes rotation of the sector member 14 relative to the ring 12 and the magnet 16, thus rotatable member initiates rotatable change; Fig. 2, gap created between sensor 18 and  ring 12, rotation of movable magnet member 14 changes size of gap between sensor 18 and ring 12; Para [0016] The movement of the sector member 14 generates changes in a magnetic field that is sensed by the Hall-Effect sensor 18; further explained in Para [0019]).

Regarding Claim 2, Spellman teaches wherein the pole element is arranged directly adjacent to the magnetic sensor (Figs. 1 and 2, element 16 adjacent to sensor 18).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 3, 4, 10 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Spellman (US 20070029996), hereinafter ‘Spellman’ as applied to claim 1 above, and further in view of Huguet (US 20100176802), hereinafter ‘Huguet’.

Regarding Claims 3 and 4, Spellman fails to explicitly disclose wherein the magnetic sensor is mounted to a printed circuit board and wherein a pole element is mounted to the printed circuit board, the pole element mounted directly adjacent to the magnetic sensor mounted to the printed circuit board.
Huguet further teaches wherein a magnetic sensor is mounted to a printed circuit board (Para [0035] magnetic field sensor 103, e.g. a Hall effect sensor, is fixed to the PCB 8; Fig. 5) and wherein a pole element is mounted to the printed circuit board (Para [0045] 105 soldered on 
It would have been to one having ordinary skill in the art before the effective filing date to combine the mounting arrangement of the magnetic sensor mounted to a printed circuit board and wherein the pole element is mounted to the printed circuit board, the pole element mounted directly adjacent to the magnetic sensor mounted to the printed circuit board with Spellman for the benefit of increasing the magnetic field intensity which flows towards the sensitive area of the Hall effect sensor as taught by Huguet in Para [0035, 0045] and Figs. 5 and 6.

Regarding Claim 10, Spellman fails to explicitly disclose wherein the movable magnet has a cuboid shape. Huguet teaches wherein a movable magnet having an alternative cuboid shape (Fig. 4, showing arrangement of magnet 10 rotating around AA’ axis, Para [0039]; Fig. 5, 10 cuboid shape) for the benefit of providing a rotary magnet which provide a magnetic field with a premium sensitivity direction (Para [0042]).  It would have been to one having ordinary skill in the art before the effective filing date to combine the movable magnet having an alternative cuboid shape for the benefit of providing a rotary magnet which provide a magnetic field with a premium sensitivity direction as taught by Huguet in Figs. 4 and 5, and Para [0039, 0042]).  

Regarding Claim 11, Spellman further teaches a housing (Fig. 1, 42 housing). Spellman fails to explicitly disclose wherein the magnetic sensor and the pole element are mounted to a printed circuit board, the printed circuit board disposed in the housing.
Huguet further teaches a housing (Fig. 3, 2a and 2b enclosed by Fig. 1, housing 26; Para [0032]), and wherein a magnetic sensor and a pole element are mounted to a printed circuit board (Fig. 5, sensor 103 and pole element 105 mounted to PCB 8), the printed circuit board disposed in the housing (Fig. 1, 26; Clm 1) for the 
It would have been to one having ordinary skill in the art before the effective filing date to combine the magnetic sensor and the pole element mounted to a printed circuit board, the printed circuit board disposed in the housing of Spellman for the benefit of increasing the magnetic field intensity which flows towards the sensitive area of the Hall effect sensor and detecting the rotation angle of a unit as taught by Huguet.

Claims 5 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Spellman (US 20070029996), hereinafter ‘Spellman’ as applied to claim 1 above, and further in view of Wolf (US 5818223) ,hereinafter ‘Wolf’.

Regarding Claims 5 and 6, Spellman teaches wherein the pole element is a magnet (Para [0018], however fails to explicitly disclose the magnet made of ferromagnetic material and the material is steel.
Wolf teaches wherein a pole element is made of ferromagnetic material and the material is steel (Fig. 10, flux concentrator 48 made of steel 92 and nickel 90 which are ferromagnetic materials; Col. 6, Lines 47-60) for the benefit of decreasing the ability of the flux concentrator 48 to concentrate magnetic flux as a function of temperature, resulting in a greater percentage of the magnetic flux density to be applied to the magnetic sensing element during relatively high temperature conditions and is thus self-temperature compensating (Col. 6, Line 55-Col. 7, Line 4).
Therefore it would have been obvious to one having ordinary skill in the art at the time of the invention to combine and provide the pole element made of ferromagnetic material such as steel for the benefit of decreasing the ability of the pole element to concentrate magnetic flux as a function of temperature, resulting in a greater percentage of the magnetic flux density to be .

Conclusion
10.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALESA ALLGOOD whose telephone number is (571)270-5811. The examiner can normally be reached M-F 7:00 AM-3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Judy Nguyen can be reached on 571-272-2258. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALESA ALLGOOD/Primary Examiner, Art Unit 2868